Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of a method for detecting target nucleic acids (claims 1-3, 5-8, 10-12, 16-18) in the reply filed on 1/10/2021 is acknowledged.  The traversal is on the ground(s) that unity of invention rules apply to the restriction, so the response asserts Groups I and III should be rejoined. This is not found persuasive because the restriction used the unity of invention rules. The restriction set forth the argument that shared technical features do not represent a contribution over the prior art, as taught by Ermantraut, which the applicant did not dispute.
Applicant's election with traverse of SEQ ID NO 1 (a specific combination of either one or more detectable probes) and SEQ ID NO 2 (a specific combination of either one or more captor molecules) in the reply filed on 1/10/2021 is acknowledged.  The traversal is on the ground(s) that the “Examiner has indicated a specific detectable probe and a specific captor molecule must be elected”. The applicant also asserts that the present genera represent a finite number of species. This is not found persuasive because the examiner stated that an election was required for “a specific combination of either one or more …” for a species (page 3-4, dated 11/10/2020). The assertion of a finite number of species (7 probes and 306 captors) is not found persuasive because the species lack unity of invention a priori, as the nucleotide sequences for each particular species is different ((page 4, dated 11/10/2020).
The requirement is still deemed proper and is therefore made FINAL.


Status of the Claims
Claims 1-3, 5-8, 10-12, and 16-18 are pending in the application. Claims 22, 24-25, 28-29, and 31-32 are withdrawn.

Improper Markush Rejection
Claims 16 and 17 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively useable species. See In re Harnisch, 631 F. 2d 716, 719-20 (CCPA 1980)
The MPEP 803.02 provides guidance on the analysis of a proper Markush group. Regarding Markush groups in method claims, MPEP 2173.05(h) states: "However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property".
In the instant case, the nucleic acids do not share any common structural element that is essential to the asserted utility of being captor molecules (claim 16) or probes (claim 17). It is unclear how the different nucleic acids are related, and whether they encode structurally and functionally different proteins. The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per 
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-8, 10-12, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a captor molecule" in part b. It is unclear what captor molecule that claim is referencing. Is the captor molecule referring to the captor molecules attached by a linker to the substrate and spaced apart, is it referring to general negative control 

Claim 2 recites the limitation "the captor molecule". It is unclear what captor molecule that claim is referencing. Is the captor molecule referring to the captor molecules attached by a linker to the substrate and spaced apart, is it referring to general negative control captor molecules, both of these, or neither? 
Additionally, claim 2 recites the limitation “at least half of the length of the closed hairpin of the captor molecule”. Claim 2 recites that "the captor molecules are spaced apart from each by at least half of the length". However, the specification asserts that “the term "half the length of the average closed captor molecule" refers to the arithmetic mean of the molecular length of a plurality of captor molecules applied to the substrate” (page 9, lines 9-11). The claim currently recites “one or more types of captor molecules”. It is unclear how one would have the arithmetic mean of a single captor molecule. Additionally, what is the length of a captor molecule: is it the length of the loop, is it half the length of the nucleotides when closed?  It is unclear how a “molecular length” would be measured. It is also unclear what captor molecule the claim is intending to reference. For example, is it any captor molecule or non-general negative control captor molecules? 
The term "length" in claim 2 is a relative metric which renders the claim indefinite.  The term "length" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably 

Claim 10 recites that "fewer nucleotides that are complementary to a stem region of a captor than the total number of nucleotides in a stem region of a captor molecule". It is unclear what captor molecule the claim is intending to reference. For example, is it a new captor molecule, any captor molecule, or non-general negative control captor molecules? Additionally, it is unclear what “the total number of nucleotides in a stem region of a captor molecule” is referring to. Is this intended to be the number of nucleotides on one side of the stem loop structure or on both sides of the stem loop structure?
Claim 10 recites the limitation "a captor molecule" in line 3 or the claim.  There is insufficient antecedent basis for this limitation in the claim. If “a captor” in line 2 refers to the captor molecules from claim 1, then there is also insufficient antecedent basis for this limitation in the claim at this position. 

Claim 12 recites the limitation "a linker" in line 2.  Claim 12 depends from claim 11, which depends from claim 1. Claim 1 recites “attached by a linker”. It is unclear if the linker is the same linker as claim 1 as written because there are multiple recitations of “linker”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, 5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boateng (Boateng et al. (2012) Anal. Biochem. 430: 39-44) in view of Du (Du et al. (2005) J. Am. Chem. Soc 127: 7932-7940).
	Boateng teaches that stem-loop DNA probes are used to detect nucleic acid targets (Abstract). Boateng teaches that the stem-loop probes are attached by an attachment modification (linker) to the substrate (Figure 1). The substrate (a NSB slide) is coated with Dendron molecules, which enables spacing of 4 (NSB9) or 7 nm (NSB27), with the 4 nm spacing facilitating more captors (Figure 5; page 43-44, bridging para). Boateng teaches the 7 nm spacing exhibited less variation than the 4 nm spacing when the mean relative fluorescent units (RFU) were obtained (Figure 7; page 41: “Image Processing”). Boateng also teaches two captor 
	However, Boateng does not explicitly teach that all the captor molecules are on a single substrate.
	It would have been prima facie obvious to one of ordinary skill in the art to combine the captors on a substrate for ease of use of simplicity. If on a singular substrate, fewer washing steps would be required.
	However, Boateng does not explicitly teach preventing captor molecule-dimers. 
	Du teaches that hybridization efficiency was found to be sensitive to hairpin secondary structure, as well as to the surface distribution of DNA hairpins on the substrate (Abstract). Du states, “Intuitively, one would imagine that an ever-increasing density of surface bound probes would lead to an increasingly better chip performance. However, this is not the case. The single-strand probes used in this study are fairly long sequences (48mer or 39mer for H1 and H2,
respectively), so it is possible for them to lie flat, wrap together, or even to form duplexes if the local surface density is high enough. All these situations will prevent the probes from forming hairpin loops and thus lead to poor fluorescence quenching and a high background. Additionally, other studies of hybridization to surface-immobilized probe oligonucleotides have found that some interstitial space between probes is necessary for high hybridization efficiency” (page 7935: “Effect of Modifying Surface Density of DNA Probes”). Therefore, Du teaches that the 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to space the captor at a distance to prevent captor-molecule dimers because Boateng teaches the 7 nm spacing exhibited less variation than the 4 nm spacing when the mean relative fluorescent units (RFU) were obtained (Figure 7; page 41: “Image Processing”). As Boateng teaches that less spacing facilitated more captors but caused more variation in data, and Du teaches that hybridization is sensitive to the distribution of hairpins, hairpin secondary structure (which would include the preferred stem-loop structure), and duplexing of the probes (dimerization), one of ordinary skill in the art would have spaced the stem-loop captor molecules apart, preventing dimerization, to produce less variance and better results. 
	
	Regarding instant claim 2, Boateng teaches captor oligonucleotides ARC915 and NEG915 that are composed of 57 nucleotides each (Table 1). With regard to claim 2 and the limitation of “captor molecules are spaced apart from each by at least half of the length of the closed hairpin of the captor molecule”, the broadest reasonable interpretation in view of the specification is as follows. At page 24, the specification states that “captors totaling 50 to 60 … is approximately 4x10-1 nm”. Additionally, at page 33, the specification asserts that the substrate may be a NSB27 slide with a dendron coating separating the attachment sides (which is taught by Boateng) “at a distance of approximately 0.8 nanometers to a distance of approximately 14 (14) nanometers, from about 2 to about 10 nm, from about 4 to about 8 nm, and ranges therein between”. Accordingly, the teachings of Boateng with the 57-mer being 4 or 7 nm apart is taken to meet this limitation.

	Given the teachings of Boateng in view of Du, as to the requirement for the captor molecules to be spaced at a sufficient distance to prevent interaction between them, it would have been obvious to optimize the distances between captors based on the length of the oligonucleotides. Per MPEP 2144.05(II), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”	

Regarding instant claim 5, Boateng teaches that the signal-to-noise ratio (SNR) was higher when the concentration of target oligonucleotides was greater (Fig. 8). 
However, Boateng does not explicitly teach concentrating the target nucleic acids before contacting them to captor molecules on the substrate.
Before the effective filing date, one of ordinary skill in the art would have been motivated to concentrate the target nucleic acids before contacting them to the captor molecules on the substrate because Boateng teaches a method of detecting nucleic acids and a greater target concentration gives the strongest indication of detection, a signal (SNR). 

Regarding claim 10, Boateng teaches a detector probe 16 nt in length, and Boating also teaches that the detector probe binds complementary to the non-modified 3’ end stem sequences (Table 1; page 41, col. 1: “Oligonucleotides”). Boateng teaches that the stem that is complementary to the detector probe is also 16 nt in length (Table 1). However, under the broadest reasonable interpretation, “the total number of nucleotides in a stem region of a captor molecule” is taught by Boateng. Boateng teaches that the captors have 33 nucleotides when the 

	Regarding claim 11, Boateng teaches “IMMCTRL” (competitive binding inhibitor), an immobilization control probe. Boateng teaches that the probe has a C6 linker adjoining an amine to the 5’ end of the oligonucleotide to anchor it to the substrate and a Cy5 label at the 3’ terminal for detection. Under the broadest reasonable interpretation, IMMCTRL is interpreted as a competitive binding inhibitor, as the specification asserts that “Competitive binding inhibitors can be nucleic acids, small organic molecules, nanoparticles or other moieties capable of binding to the surface of the substrate” (page 24, lines 28-19) and “Disclosed competitive inhibitors can aid in preventing random binding events” (page 24, lines 25-26). Therefore, Boateng necessarily teaches a competitive binding inhibitor attached to the substrate.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boateng (Boateng et al. (2012) Anal. Biochem. 430: 39-44) in view of Du (Du et al. (2005) J. Am. Chem. Soc 127: 7932-7940), as applied to claim 1, further in view of Aitkin (Aitkin et al. (2008) Biophys J. 94: 1826-1835).
The teachings of Boateng in view Du are set forth above, as applied to claim 1. Boateng also teaches that slides were hybridized to a detector oligonucleotide, and microarrays were washed before being dried and stored for scanning (detection) using the GenePix Pro 4200 (page 41, first and second full para). Therefore, Boateng necessarily teaches removing unbound probe before detecting the amount or location of the probe.

Aitkin teaches that ascorbic acid is an antioxidant used to stop photobleaching of excited dyes. Aitkin also teaches that ascorbic acid resulted in an increased dye lifetime of Cy3 (page 1832, col. 1, “Ascorbic acid”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the method of Boateng in view of Du because Boateng teaches that the linear detector (probe) had a Cy3 fluorescent dye at the 5’ end (Table 1; page 41, col. 1: “Oligonucleotides”), and Aitkin teaches that ascorbic acid increases the dye lifetime of Cy3. Therefore, by adding a solution containing ascorbic acid after adding a detectable probe and before detecting the probe, a person having ordinary skill in the art would have recognized that detection of the probe would be predictably improved.

Claims 8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boateng (Boateng et al. (2012) Anal. Biochem. 430: 39-44) in view of Du (Du et al. (2005) J. Am. Chem. Soc 127: 7932-7940), as applied to claim 1, further in view of Pusey (US 2004/0110141 A1).
The teachings of Boateng in view Du are set forth above, as applied to claim 1. 
Regarding claim 8, Boateng teaches that the hybridization buffer contained 7 mM SDS (sodium dodecyl sulfate) (page 41: “Hybridization”). 
	However, Boateng does not explicitly teach a concentration from 0.005-0.2% v/v.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to perform routine optimization with the buffer of Boateng with the claimed invention, as the use of SDS in stem-loop/captor molecule hybridization has been well known in 

Regarding claim 10, Boateng teaches a detector probe 16 nt in length, and Boating also teaches that the detector probe binds complementary to the non-modified 3’ end stem sequences (Table 1; page 41, col. 1: “Oligonucleotides”). Boateng teaches that the stem that is complementary to the detector probe is also 16 nt in length (Table 1). 
If the applicant intends “the total number of nucleotides in a stem region of a captor molecule” to be the number of nucleotides on one side of the stem region, Boateng does not explicitly teach that the detector probe comprises fewer complementary nucleotides compared to the stem region of a captor molecule.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the method of Boateng (the same number of complementary nucleotides) in view of Du by Pusey because Pusey teaches the preferred probe sequence should be 1 to 3 nucleotides shorter than the second tail (stem-loop). 

	Regarding claim 17, Pusey teaches a fluorescently labeled oligo (probe) (SEQ ID 11; Fig. 9). SEQ ID NO 11 of Pusey is complementary to SEQ ID NO 2 of instant claim 17, and complementary nucleotide sequences are inherently taught. Pusey teaches that this oligonucleotide probe sequence was designed to be complementary to the second tail sequence (stem-loop) of a captor molecule (para 0074 and 0075).
	Although SEQ ID NO 11 of Pusey is 16 nucleotides, while the instantly claimed SEQ ID NO. 2 is 13 nucleic acids, it is routine to optimize an assay for what you are trying to detect. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use instantly claimed SEQ ID NO 2 to detect stem-loop captor molecules. 
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); 
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed range (SEQ ID NO. 2) merely represents an obvious variant and/or routine optimization of SEQ ID NO: 11 of the cited prior art.



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boateng (Boateng et al. (2012) Anal. Biochem. 430: 39-44) in view of Du (Du et al. (2005) J. Am. Chem. Soc 127: 7932-7940), as applied to claim 1, further in view of Pollner (US 2013/0260368 A1).
Boateng in view of Du teaches that stem-loop DNA probes are used to detect nucleic acid targets (Abstract), and the duplexes (dimerization) of the probes, which would interfere with hairpin structure and lead to problems obtaining results. Boateng also teaches that the stem-loop probes are attached by an attachment modification (linker) to the substrate (Figure 1). 
	However, Boateng in view of Du does not teach SEQ ID NO 30 attached to a linker for the competitive binding inhibitor.
Pollner teaches that homopolymers of adenine and thymine are used in the capture probe tail and immobilized probe (para 0028 and 0029). By using polyA probes, the elimination of poly-T nucleic acids occurs in the sample (competitive binding inhibitor). Targeting polyA 
Under the broadest reasonable interpretation, the polyA sequence of Pollner is interpreted as a competitive binding inhibitor, as the specification asserts that “Competitive binding inhibitors can be nucleic acids, small organic molecules, nanoparticles or other moieties capable of binding to the surface of the substrate” (page 24, lines 28-19) and “Disclosed competitive inhibitors can aid in preventing random binding events” (page 24, lines 25-26).
Therefore, regarding claims 11 and 12, it would have been prima facie obvious to one of ordinary skill in the art include a string of polyAs (including SEQ ID 30) in the structure of Boeteng in view of Du because the homopolymers of Pollner would be particular useful as a competitive binding inhibitor in the method of Boateng in view of Du because Pollner teaches that they are useful for preventing the unintended capture of other loci. 
Regarding claim 12, Pollner does not explicitly teach a SEQ ID NO 30, a 10-mer of “A”s, attached to a linker. However, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  

Therefore, the claimed range (i.e., A10 of SEQ ID NO: 30) merely represents an obvious variant and/or routine optimization of the “polyA” of the cited prior art.

Conclusion
Claims 1-3, 5, 7-8, 10-12, and 16-17 are rejected.
Claims 19-22, 24-25, 28-29, and 31-32 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634